Citation Nr: 1536124	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-00 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for obstructed voiding (as a manifestation of multiple sclerosis) prior to May 12, 2015, and 10 percent therefrom. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to March 2008. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  By that rating action, the RO, in part, granted service connection for obstructive voiding as a manifestation of multiple sclerosis; an initial 10 percent disability rating was assigned, effective February 17, 2012--the date VA received the Veteran's original claim for compensation for this disability.  The Veteran appealed the RO's assignment of an initial noncompensable disability rating to this disability to the Board. 

In a June 2015 Supplemental Statement of the Case (SSOC), the RO awarded an initial disability rating of 10 percent to the Veteran's service-connected obstructive voiding, effective May 12, 2015--date of a VA examination report reflecting an increase in severity of this disability.  As the initial 10 percent rating is less than 100 percent throughout the rating period on appeal, there has not been a grant of the full benefit sought on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). Thus, the appeal for entitlement to an initial compensable disability rating for obstructive voiding prior to May 12, 2015 and 10 percent therefrom is before the Board.

Also developed for appellate consideration were the issues of whether new and material evidence had been received to reopen previously denied claims for service connection for right and left knee disabilities.  In a March 2015 decision, the Board reopened the previously denied claims for service connection for these disabilities and remanded the underling service connection claims to the RO for additional development, namely VA examinations.  By a June 2015 rating action, the RO granted service connection for degenerative joint disease (DJD) of the right and left knees with slight recurrent patellar subluxation; initial 10 percent evaluations were assigned to each knee, effective July 13, 2012--the date VA received the Veteran's petition to reopen his previously denied claims for service connection for these disabilities.  The RO also awarded separate 10 percent disability ratings for DJD with limitation of motion of the right and left knees, effective July 13, 2012.  This represents a complete grant of the benefits originally sought. Thus, the Board does not have jurisdiction over these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).
In a March 2015 decision, the Board remanded the initial rating claim on appeal to the RO for additional substantive development.  The matter has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional substantive development is necessary prior to further appellate consideration of the initial rating claim on appeal; specifically, to obtain any outstanding Social Security Administration (SSA) disability records. 

In his original claim for a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) (VA Form 21-8940, dated and signed by the Veteran in May 2015), he indicated that he received/expected to receive disability retirement benefits.  The Veteran reported that he was unable to work because of multiple sclerosis, anxiety and posttraumatic stress disorder (PTSD), and that he had left his last job because of "disability."  His employer similiary noted in a May 2015 Request for Employment Information (VA Form 21-4192) that the Veteran's employment status had been reduced from full-time to part-time because of "health issues."  The employer noted that the Veteran had left its employment on August 8, 2014 due to "personal reasons."  Overall, this raises the possibility of outstanding SSA disability records that may be pertinent to his claim on appeal.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2015); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain any outstanding Social Security Administration disability records concerning the Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the Veteran's electronic record and he and his attorney must be notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1) (2015).

2.  Then readjudicate the initial rating claim in light of any additional evidence received.  If the claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case and give them an opportunity to respond to it before returning the Veteran's electronic record to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

